Citation Nr: 1610630	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable disability rating for right lower extremity radiculopathy prior to November 16, 2013, and in excess of 10 percent since that date.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to March 30, 2011.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to December 1981 and from September 1984 to September 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in October 2013 when it was remanded for further development.

In a February 2013 rating decision, the RO granted entitlement to TDIU, effective March 30, 2011.  

In a February 2014 rating decision, the RO granted service connection and assigned a separate, initial rating for radiculopathy of the right lower extremity, effective November 16, 2013.  The RO explained that the radiculopathy affecting the right lower extremity was due to his service-connected back disability.  

The Veteran did not file any document with VA expressing disagreement with the February 2013 or February 2014 decisions.  However, TDIU is a component of all claims for higher evaluations and the radiculopathy is a manifestation of the Veteran's service-connected low back disability.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 1993.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4 71a, Note (1) (2015).  The Board is therefore required to consider whether a TDIU is warranted prior to March 30, 2011 and whether higher ratings are warranted for neurologic abnormalities associated with the back condition.  When the Veteran appealed the rating assigned for his back, his appeal encompassed ratings for all manifestations of the conditions.  The award of the TDIU in February 2013 and the award of a separate rating for radiculopathy in the February 2014 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating decision on appeal.  Thus, the issues before the Board include entitlement to a TDIU prior to March 30, 2011, and the initial rating for radiculopathy of the right lower extremities, with consideration of the period prior to the November 16, 2013, effective date assigned by the RO.   


FINDINGS OF FACT

1.  At no point during the period on appeal has the Veteran's lumbar spine manifested forward flexion limited to 30 degrees or less, ankylosis, or any period of incapacity. 

2.  The preponderance of the evidence is against a finding that the Veteran's degenerative disc disease of the lumbar spine manifested any separately compensable neurological disorder, other than right lower extremity radiculopathy, at any point during the period on appeal.

3.  The Veteran's right lower extremity radiculopathy prior to manifested by no more than mild incomplete paralysis of the sciatic nerve beginning November 16, 2013, and no earlier.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment beginning October 2010.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5243 (2015).

The criteria for a compensable disability rating for right lower extremity radiculopathy prior to November 16, 2013, and in excess of 10 percent since that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an award of TDIU have been met as of October 2010.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 

Here, the duty to notify was satisfied by way of a letter sent to the appellant in January 2008 that fully addressed all notice elements and was sent prior to the rating action on appeal. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, records regarding an application for Social Security Administration benefits, and adequately identified private treatment records for which adequate authorization was provided by the Veteran.  The appellant was afforded VA medical examinations.

In a remand dated in October 2013 the Board ordered that outstanding records from Access Family Health Service, HealthPort be obtained and associated with the claims file.  In October 2013, the RO sent the Veteran a letter requesting authorization to obtain records from Access Family Health Service, HealthPort, and any other private provider who treated him for the claimed conditions.  The Veteran did not respond to this request.  Pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the Veteran's claim for benefits" so long as he "adequately identifies those records and authorizes the Secretary to obtain them."  As the Veteran did not provide authorization, the Board finds that it is unnecessary to attempt to obtain the outstanding treatment records. 

The Board further ordered that the Veteran be afforded a VA medical examination.  The Veteran was afforded a VA medical examination in November 2013.

Therefore, based on the foregoing action, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his lumbar spine disability is more severe than contemplated by the currently assigned 20 percent evaluation.  The Veteran's lumbar spine disability is currently evaluated as pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

Disabilities of the lumbar spine (other than intervertebral disc syndrome when evaluated on the basis of incapacitating episodes) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine." 68 Fed. Reg. 51,454, 51,455 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

In a statement received in January 2007 the Veteran reported that he underwent a magnetic resonance imaging (MRI) scan in 2006 after his back started hurting so bad that he could not work or sleep.  The Veteran indicated that his doctor restricted him from work for several days and that he was required to take medication and sleep on his stomach for several days.  He stated that he still had to sleep on his stomach most nights or his back hurt all night keeping him awake.  

The Veteran was afforded a VA medical examination in January 2007.  He complained of worsening low back pain, insomnia, decreased ability for prolonged sitting, and he also had intermittent numbness and aching in his bilateral lower extremities.  He described that pain as 6/10 in intensity with weakness in his back and bilateral lower extremities.  He complained of fatigability, limitation of repetition and lack of endurance.  He stated that his pain was constant in nature and described it as sharp and dull.  He had flare-ups that occurred on a daily basis.  The precipitation factors appeared to be activities of daily living and there were no alleviating factors.  He had functional impairment.  He denied bowel, bladder, and erectile dysfunction related to his back injury and stated that he could ambulate approximately one half mile and did not require the use of a cane, walker, or wheelchair.  He had no incapacitating episodes over the prior 12 months.  He had not been treated with medication recently, had no physical therapy, and no surgery.

Physical examination revealed normal posture with a slight limp.  He had some paraspinal tenderness in the lumbar spine and range of motion was 60 degrees of lumbar flexion, 20 degrees of lumbar extension, 30 degrees right and left lateral flexion, and 30 degrees of right and left lateral rotation.  He had diffuse muscle spasm, pain with movement, and he also fatigued with movement.  He had no change in range of motion following repetitive bending exercises.  Motor examination showed full motor strength, 5/5, in his bilateral lower extremities.  He had a positive Lasegue sign bilateral at 40 degrees.  Reflexes were 2+ throughout, nondermatomal sensory loss.  Imaging was noted to reveal degenerative disc disease.  The Veteran was diagnosed with lumbar radiculopathy and lumbar spondylosis.  The examiner reported that it was conceivable that pain could further limit function as described, particularly after being on his feet all day.  The examiner stated that it was not feasible to attempt to express this in terms of any additional limitation of motion, as these matters cannot be determined with any degree of medical certainty.  

In a statement dated in March 2007 the Veteran reported that when he retired he started to work in a small warehouse operation run by a friend.  The Veteran never had to do any lifting and was able to sit any time he needed because his friend was aware of his medical problems.  When a new man was hired to run the warehouse he no longer was able to sit when he needed.  He found a new job working for the National Park Service as a maintenance worker.  He operated small lawn tractors and could sit, stand and walk as needed.  He was assigned to a new position driving a full size tractor with a mowing crew and had to sit on the tractor all day only being able to get out at lunch.  It was very uncomfortable, his back hurt all day, and he could hardly move when the day was over.  He reported that he left that job in October 2006 and had not worked since.  He had trouble sleeping and could not sleep on his back.  

In a statement dated in December 2007 the Veteran reported that he felt that his back had worsened since his prior evaluation.  He could not stand or sit for a long length of time without his back hurting.  He could not sleep on his back due to pain and when he slept on his side or his stomach his back hurt a little and his legs hurt.  He could not lie still due to the leg pain causing him to toss and turn all night making it hard to get a decent night sleep.

The Veteran was afforded a VA medical examination in February 2008.  The Veteran reported pain that is a 6 on a scale of 1 to 10 that was present every day.  The pain radiated into the bilateral legs with the right worse than the left.  He denied bowel and bladder dysfunction.  He denied motor and sensory deficits distally.  He did not use a brace.  He did not have problems with activities of daily living.  He was returned from the army but was reported at the time of the examination to cut grass for a parkway.  He stated that he has to stop frequently and get out to walk and stretch.  He drove 100 miles to the VA and had to stop 2 to 3 times.  He did not use an assistive device and could walk 100 feet.  There were no other flare-ups, exacerbations or physician ordered bed rest in the prior 12 months other than the ones described.  The Veteran used Motrin and Advil.

Physical examination of the bilateral lower extremities revealed dorsalis pedis pulse 2+, fully sensate to light touch in all dermatomal distributions, and 5/5 strength in all muscle groups including great toe extension and flexion, ankle plantar flexion and dorsiflexion, knee extension and flexion, and hip abduction, adduction, and flexion.  He had downgoing Babinski and negative clonus bilaterally.  Deep tendon reflexes were 2+ and symmetric.  There was a negative straight leg raise bilaterally.  Range of motion of the lumbar spine was 80 degrees forward flexion, 30 degrees of extension, 20 degrees of right and left lateral rotation, and 20 degrees of right and left lateral bending.  The active range of motion and passive range of motion was the same, there was no change with repetition, and there was mild pain with extremes of flexion.  He was non-tender to palpation of the lumbar spine.  

An x-ray was noted to show no fracture, dislocation or boney destructive lesion.  There was mild disc space narrowing at L5-S1.  

The Veteran was diagnosed with spondylosis mild L5-S1.  The examiner noted that there was mild discomfort associated with examination of the lumbar spine.  It was conceivable that pain could further limitation function, particularly with repetition.  However, it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

The Veteran was afforded a VA medical examination in October 2008.  The Veteran reported that his pain was an 8/10 on average and flared-up daily to 10/10.  He stated that prolonged walking, standing, sitting, or lying down caused the flare-ups.  He reported some pain in his legs but reported he had significant pain about his left knee.  He reported some pain down the back of his right leg as well.  He stated that the pain was worse in his back.  He did not use any sort of brace or assistive device.  He stated he could only walk 15 minutes or 1 to 2 blocks.  He had not had surgery, physical therapy, injections or medications for this.  He reported that surgery was not recommended.  It affected his activities of daily living as he had difficulty with any prolonged sitting or standing activities.  He was not working and stated that his back limited him as he could not do any sort of activities that required prolonged sitting or standing.  He had not been ordered bed rest in the prior 12 months.  He had no changes in bowel or bladder function.  

Physical examination revealed that he was minimally tender in his midline over his spinous processes, but had increased tenderness to palpation over his right and left paraspinal musculature.  He reported some pain just standing erect.  He had flexion to 50 degrees with pain increase reported from 30 degrees to 50 degrees.  He had 20 degrees of extension with pain increased between 10 degrees and 20 degrees.  He had symmetric right and left lateral rotation of 25 degrees with pain between 15 degrees and 25 degrees.  He had symmetric right and left lateral flexion of 20 degrees with pain increase between 10 degrees and 20 degrees.  There was no change in motion or increase in pain with petition of motion times three.  Motor examination revealed 5/5 strength of the hip flexors, quads, hamstrings, tibialis anterior, extensor hallucis longus, and gastrocsoleus.  He reported he was sensate to light touch in the L1 through S1 distribution bilaterally.  He had 1+ patella reflexes, 1+ Achilles reflexes symmetrically.  He had no noted clonus and a downgoing Babinski.  He had a negative seated straight leg raise.  On supine straight leg raise on the right side he reported some pain and tightness in the hamstrings, but did not report pain that radiated down past the knee.  On the left side he reported pain about his left knee, but no pain that radiated down his leg.  He had a 2+ palpable DP and PT pulse bilaterally.

The impression was degenerative disc disease L5-S1, moderate without evidence of radiculitis or radiculopathy.  It was conceivable that pain could further limitation function, particularly with repetition.  However, it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.

In January 2010 the Veteran reported that he could not go long distances in the car or he had to stop and get out.  

A September 2010 imaging study revealed stable but severe degenerative change at the level of L5-S1.

The Veteran was afforded a VA medical examination in December 2010.  The Veteran had 8/10 pain on a daily basis.  He indicated that he has bilateral lower extremity leg pain.  He indicated the leg pain is worse than his back pain.  The Veteran reported that he had paresthesias in his bilateral lower extremities.  He indicated that he used a cane which was helpful.  He could walk for an hour up to a half mile at a time.  He indicated he had flare ups on a monthly basis associated with bending and standing for long periods of time.  He denied any previous history of surgery.  He had had no physical therapy injection or medication treatment for his low back.  The Veteran reported that he has had x-ray evaluation but no magnetic resonance imaging (MRI).  He indicated that it affected his daily activities.  He was retired but worked part-time.  He indicated that it affected his ability to work part time.  He reported that he has had no doctor-ordered bed rest in the prior 12 months.  He had had no bowel or bladder changes or fever or chills associated with his low back pain.
 
Sensation was intact to light touch in the L2 through S1 dermatomes.  He had 5/5 strength extensor hallucis longus, tibialis anterior, and gastrocsoleus complex as well as quadriceps, hamstrings, and hip flexors bilaterally.  He had a negative Babinski bilaterally, negative clonus bilaterally.  He had negative straight leg raise bilaterally.  He had deep tendon reflexes 1+ equal and symmetric bilaterally.  Examination of spine showed no spasm or guarding; however, he was diffusely tender over the midline and both right and left paraspinous muscles of his lumbar spine, particularly in the L5-S1 interspace, at that level.  He walked without an antalgic gait.  The Veteran's range of motion was 0 to 80 degrees of forward flexion without any pain.  He would not bend beyond 80 degrees due to exquisite pain.  The Vetera had 0 to 15 degrees of extension without any pain.  Repetition 3 times in this plane of motion increased his pain.  He patient had both right and left lateral bending of 0 to 30 degrees without any pain.  Repetitions 3 times in this plane of motion did not increase his pain.  He had both right and left lateral rotation of 0 to 30 degrees without any pain.  Repetitions 3 times in this plane of motion did not increase his pain.

Three views of his lumbar spine showed degenerative disc disease of the L5-S1 interspace; however, normal alignment and interspaces proximal to this area.  There was no spondylolisthesis identified.

Veteran with degenerative disc disease of the L5-S1 interspace and intermittent radiculopathy of bilateral lower extremities.  The Veteran's file was reviewed for all treatments and previous injuries.  There was no evidence of sustained radiculopathy on any reports.  The Veteran showed no radiculopathy on examination.  The Veteran has just evidence of degenerative disc disease at the point in time of the examination.  The examiner noted that in order to fulfill the DeLuca provision the Veteran had pain with loss of range of motion on examination.  He had no evidence of radiculopathy however his pain and loss of range of motion would limit the function.  However, the examiner noted that it is difficult to quantify the Veteran's loss of motion without any medical certainty based on examination today.

An x-ray in July 2011 revealed scoliosis with degenerative disc disease and arthritic change at L5/S1.

An examination for SSA dated in August 2011 indicates the Veteran has had some chronic lower back pain.  He noted that he has pain in his lower back when riding to the VA in Memphis or sitting for long periods of time.  It hurt from his lower back up into the neck.  It was worse with standing.   He had been diagnosed with degenerative disc disease.  He had pain that extended down the both lower extremities, mainly on the right.  He had no treatment for this.  The Veteran reported that he last worked in October 2010.  

He was able to dress and feed himself, could stand 20 minutes and a total of one hour out of an eight-hour day.  He could walk about a quarter of a mile and sit for an hour.  He could lift 30 pounds and drive a car for 40 minutes.  He was able to sweep, mop, vacuum, cook and wash dishes.  He could walk stairs, approximately 12 stairs.  He was able to shop and could cut the grass on a riding lawnmower.

He ambulated with slight difficulty favoring his left lower extremity with his left foot slightly turned in.  He held a cane in his left hand.  Without the cane there was no change in his gait.  He used the cane to get up and off of the chair and on and off the exam table.

Lumbar spine anterior flexion was reduced to 80 degrees with normal lateral movement to the right and left.  There was full range of motion for both hips.  Straight leg raising was negative in both supine and sitting positions and he was able to lay straight back on the table.  With his cane he was able to walk on his heels, toes and heel-to-toe walk and squatted fully to the floor.  Motor was 5/5 throughout all major muscle groups.

The Veteran was afforded a VA medical examination in October 2011.  The Veteran was noted to be diagnosed with mile degenerative disc disease of the lumbar spine.  The Veteran reported flare-ups that impacted the function of the spine.  He had problems with sitting for long periods of time or walking around Walmart.  He had to stop during the ride to the VA from his home.   

Range of motion was measured as 90 degrees of forward flexion with pain beginning at 70 degrees, 30 degrees or greater of extension with no objective evidence of pain, right and left lateral flexion of 30 or greater with no objective evidence of pain, and right and left lateral rotation of 30 or greater with no objective evidence of pain.  There was no additional limitation in range of motion with repetitive-use testing.  The Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  There was no tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm.  Muscle strengths were normal and there was no muscle atrophy.  Reflexes were hypoactive (+1) in the knees and ankles bilaterally.  Sensory testing was normal.  Straight leg raising test was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy or any other neurological abnormalities.  The Veteran did not have intervertebral disc syndrome.  The Veteran regularly used a cane.  The Veteran had arthritis documented in imaging studies.  The Veteran's thoracolumbar spine made physical employment difficult but the Veteran could sustain gainful sedentary employment.  

The Veteran was afforded a VA medical examination in November 2013.  The examiner noted that the Veteran was diagnosed with intervertebral disc syndrome in 2005.  The Veteran reported increasing pain and limited mobility.  He reported flare-ups with bending, twisting and lifting.  Range of motion was measured as 45 degrees of forward flexion with pain beginning at 45 degrees, 10 degrees with pain beginning at 10 degrees, right and left lateral flexion of 20 with pain beginning at 20 degrees, and right and left lateral rotation of 30 or greater with pain beginning at 30 degrees.  Post repetitive-use testing flexion was limited to 40 degrees and all other ranges of motion were unchanged.  The examiner checked the box indicating that the Veteran did not have additional limitation of range of motion post repetitive-use testing.  However, the Veteran had less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strengths were normal and there was no muscle atrophy.  Reflexes were normal (+2) in the knees and ankles bilaterally.  Sensory testing was normal.  Straight leg raising test was positive on the right and negative on the left.  The Veteran had evidence of radiculopathy.  There was mild constant pain, intermittent pain, paresthesia and/or dysesthesias, and numbness in the right lower extremity.  The left lower extremity did not show radiculopathy.  There was involvement of the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve) on the right of mild severity.  There were no other neurologic abnormalities such as bowel or bladder impairment.  The Veteran had intervertebral disc syndrome.  He had an incapacitating episode of less than one week during the prior 12 months.  He did not use any assistive devices.  The thoracolumbar spine was noted to impact his ability to work by preventing heavy lifting and twisting.  The Veteran did not have pain, weakness, fatigability, or incoordination that could significantly limit functional ability during flare-ups.  No further additional limitation in terms of degrees of range of motion was seen. 

The claims file was unavailable at the time of the November 2013 examination.  In December 2013 the examiner reviewed the claims file.

Entitlement to an evaluation in excess of 20 percent disabling, for the orthopedic manifestations of degenerative disc disease of the lumbar spine, is not warranted at any point during the period on appeal.  At no point in time was the Veteran's forward flexion limited to 30 degrees or less or did the Veteran have any ankylosis of the lumbar spine.  In addition the Veteran did not have any doctor ordered periods of bed rest during the period on appeal.  As such, entitlement to an evaluation in excess of 20 percent disabling for the orthopedic manifestations of degenerative disc disease of the lumbar spine is denied.

With regard to the neurological manifestations of the Veteran's degenerative disc disease of the lumbar spine, the Veteran is currently in receipt of a separate evaluation of 10 percent disabling for radiculopathy of the right lower extremity, effective November 16, 2013, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Prior to November 16, 2013, the Veteran complained of numbness, aching, and pain in the lower extremities.

Motor examination and reflexes were normal with nondermatomal sensory loss was noted in January 2007, when the Veteran was reported to have lumbar radiculopathy.  Thereafter, in February 2008 the Veteran denied motor and sensory deficits, and was found on physical examination to be fully sensate, have normal reflexes, and normal strength of the lower extremities.  In October 2008 the Veteran had normal strength and was sensate to light touch.  However, he had reduced patella and Achilles reflexes bilaterally.  The examiner found that there was no evidence of radiculitis or radiculopathy.

In December 2010 the Veteran the Veteran reported paresthesias in his bilateral lower extremities.  Physical examination revealed intact sensation, normal strength, negative Babinski's, and negative straight leg raising test bilaterally.  However, the Veteran had reduced deep tendon reflexes that were equal and symmetrically bilaterally.  The examiner found that the Veteran had intermittent, but not sustained, radiculopathy of the bilateral lower extremities.  The examiner concluded that the Veteran had no evidence of radiculopathy at the examination.  

Motor sensation was normal in August 2011.  

In October 2011 a VA examiner reported muscle strengths were normal and there was no muscle atrophy.  Reflexes were hypoactive (+1) in the knees and ankles bilaterally.  Sensory testing was normal.  Straight leg raising test was negative bilaterally.  There was no radicular pain or any other signs or symptoms due to radiculopathy or any other neurological abnormalities.  

In November 2013 muscle strengths were normal and there was no muscle atrophy.  Reflexes were normal (+2) in the knees and ankles bilaterally.  Sensory testing was normal.  Straight leg raising test was positive on the right and negative on the left.  The Veteran had evidence of radiculopathy.  There was mild constant pain, intermittent pain, paresthesia and/or dysesthesias, and numbness in the right lower extremity.  The left lower extremity did not show radiculopathy.  There was involvement of the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve) on the right of mild severity.  

Entitlement to a compensable evaluation prior to November 16, 2013, and an evaluation in excess of 10 percent disabling thereafter, for radiculopathy of the right lower extremity, is not warranted.  Prior to November 16, 2013, although the Veteran complained of pain and was noted to have reduced reflexes, with the exception of a January 2007 examination, the Veteran was specifically found to not have radiculopathy.  Beginning November 16, 2013, the Veteran's radiculopathy of the right lower extremity was manifested by mild constant pain, paresthesia and/or dysesthesias, and numbness with a diagnosis of radiculopathy.  These symptoms were noted by an examiner to represent mild severity.  There is no evidence of absent sensation, reflexes, muscle strength or atrophy in the right lower extremity.  Thus, a compensable evaluation prior to November 16, 2013, and an evaluation in excess of 10 percent disabling thereafter, for radiculopathy of the right lower extremity, is denied.

Entitlement to a separate compensable evaluation for left lower extremity neurological manifestations of the Veteran's degenerative joint disease of the lumbar spine is not warranted.  Although the Veteran was noted to have lumbar radiculopathy in January 2007, examinations thereafter specifically found that the Veteran did not have left lower extremity radiculopathy.  As such, entitlement to a separate compensable evaluation for left lower extremity neurological manifestations of the Veteran's degenerative joint disease of the lumbar spine is denied.

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The discussion above reflects that the symptoms of the Veteran's spine disability (mainly pain, tenderness, limitation of motion, and neurological symptoms) are contemplated by the applicable rating criteria.  The effects of pain, functional impairment, and neurological impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

IV.  TDIU

In a February 2013 rating decision, the RO granted TDIU, effective March 30, 2011.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the Veteran has met the schedular criteria for assignment of a TDIU during the entire period on appeal.  Since October 1, 2004, the Veteran has at least been in receipt of service connected benefits for sleep apnea, evaluated as 50 percent disabling, degenerative disc disease, evaluated as 10 percent disabling, arthritis and rotator cuff tendonitis of the right acromioclavicular joint, evaluated as 10 percent disabling, chorioretinal atrophy secondary to histoplasmosis, evaluated as 10 percent disabling, tinnitus, evaluated as 10 percent disabling, bilateral hearing loss, noncompensably disabling, and chronic sinusitis, noncompensably disabling.

The Veteran has reported differing dates of the end of his employment.  However, in an application for Social Security Administration benefits the Veteran reported that he last worked as a maintenance worker for the Department of the Interior in October 2010.  He indicated that he worked eight hours a day, five days a week.  He stated that the job required mowing the grass as well as general building and grounds maintenance.  In the job he used machines, tools, or equipment.  He needed technical knowledge or skills and was required to write or complete reports.  The Veteran stated that he sat for 6 hours, walked for 1 hour, and stood for 1 hour during a work day.  The Veteran reported that this was seasonal work.

The Veteran's reports of his employment history prior to October 2010 do not reveal that the Veteran was unable to secure and maintain gainful employment.  As such, entitlement to assignment of a TDIU prior to October 2010 is denied.

Beginning October 2010 the Veteran was unable to secure and maintain gainful employment.  The Veteran's work history demonstrates that the Veteran has most recently and mostly been employed in manual labor requiring extended periods of sitting on tractors.  However, the Veteran has reported that he was unable to go long distances in the car without stopping to stand.  The evidence is at least in equipoise that the Veteran has been unable to secure and maintain gainful employment since October 2010.  Thus, entitlement to TDIU, beginning October 2010, is granted.



ORDER

An evaluation in excess of 20 percent disabling for degenerative disc disease of the lumbar spine is denied.

A compensable disability rating for right lower extremity radiculopathy prior to November 16, 2013, and in excess of 10 percent since that date, is denied.

A total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), is granted beginning October 2010.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


